Case 1:20-cv-00445-RJL Document 11-6 Filed 03/13/20 Page 1 of 4




          EXHIBIT E




                               1
         Case 1:20-cv-00445-RJL Document 11-6 Filed 03/13/20 Page 2 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO, et al.,

                        Plaintiffs,

                v.                                               Case No. 1:20-cv-00445

 CHAD WOLF, et al.,


                        Defendants.


                         DECLARATION OF JOCARDO RALSTON

       I, Jocardo Ralston, do hereby declare and state as follows:

       1.      My name is Jocardo Ralston. I am over 18 years of age and have personal

knowledge of the facts set forth in this Declaration. This Declaration is being submitted in

support of Plaintiffs’ Motion for Partial Summary Judgment in the above-captioned matter.

       2.      I am a U.S. citizen and resident of New York, New York. I teach special

education at a public school in New York.

       3.      I have a valid passport and meet the eligibility criteria for Global Entry set forth

in 8 C.F.R. § 235.12.

       4.      I frequently travel internationally. I plan to travel internationally during the school

recess this summer.

       5.      I decided to apply for Global Entry after missing a flight in September due to

lengthy delays at the U.S. customs checkpoint in Montreal.

       6.      I submitted an online application for Global Entry on January 20, 2020, and paid

the $100 application fee. After applying, I checked my online Trusted Traveler Program

account. The online account status indicated that my application was received and that an


                                                  2
Case 1:20-cv-00445-RJL Document 11-6 Filed 03/13/20 Page 3 of 4
         Case 1:20-cv-00445-RJL Document 11-6 Filed 03/13/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that this document will be served on the Defendants in accordance with

Fed. R. Civ. P. 4.


                                            /s/ Graham W. White
                                            Graham W. White
                                            601 Massachusetts Ave., NW
                                            Washington, DC 20001
                                            (202) 942-5000
                                            graham.white@arnoldporter.com




                                               4
